UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-4847


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

KEVIN STEVENS, JR.,

                 Defendant – Appellant.



                               No. 12-4862


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

XAVIER HOLLEY,

                 Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge.    (2:11-cr-00073-RBS-LRL-2; 2:11-cr-00073-RBS-
LRL-3)


Submitted:   August 29, 2013             Decided:   September 9, 2013


Before SHEDD, AGEE, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Emily M. Munn, LAW OFFICE OF EMILY MUNN, Norfolk, Virginia, for
Appellant Kevin Stevens, Jr. Andrew A. Protogyrou, PROTOGYROU &
RIGNEY, P.L.C., Norfolk, Virginia, for Appellant Xavier Holley.
Neil H. MacBride, United States Attorney, Alexandria, Virginia;
Benjamin L. Hatch, V. Kathleen Dougherty, Assistant United
States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia; Emily C. Whitaker, Law Student, COLLEGE OF WILLIAM &
MARY, Williamsburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       On October 6, 2010, Robert Nelson, an employee of a pawn

shop   in    Portsmouth,      Virginia,        was    shot     and    killed      during   an

attempted robbery. Following an investigation, law enforcement

officers determined that Kevin Stevens, Jr., Xavier Holley, and

others were involved in the attempted robbery. As a result, a

federal grand jury indicted Stevens and Holley for conspiracy to

interfere with commerce by robbery, in violation of the Hobbs

Act, 18 U.S.C. § 1951 (Count One); attempt to interfere with

commerce by robbery, in violation of the Hobbs Act and 18 U.S.C.

§ 2 (Counts Two and Four); using and carrying a firearm during

and in relation to a crime of violence, in violation of 18

U.S.C.      §§    924(c)(1)(A)       and   2       (Count    Three);       and   using     and

carrying a firearm during and in relation to a crime of violence

causing      death,      in   violation        of    18     U.S.C.    §§    924(c)(1)(A),

(j)(1), and 2 (Count Five).

       At   trial,      the   government           presented       evidence      tending   to

establish, among other things, that the robbery was originally

planned for October 5, 2010, but that Stevens (who was armed

with Holley’s gun) and another participant who entered the pawn

shop with him became fearful and, thus, failed to commit the

robbery.         The   evidence   further          tended     to    establish      that    on

October     6,     Stevens    shot    Nelson        with    Holley’s    gun      during    the

course of the attempted robbery, and Holley waited nearby in the

                                               3
getaway car to assist after the robbery. The jury convicted both

defendants on all counts, and the district court sentenced them

to a term of life imprisonment on Count 5; concurrent terms of

240 months on Counts 1, 2, and 4; and a consecutive term of 60

months on Count 3. They now raise several issues on appeal. We

affirm.

       Stevens and Holley argue that the attempted robbery of a

local      pawn   shop       has   no   impact       on   interstate   commerce        and,

therefore, this case does not fall within the scope of the Hobbs

Act.       We   find    no    merit     to    this    contention.     As    we   recently

reiterated,        the        Hobbs     Act’s       “jurisdictional        predicate    is

satisfied where the instant offense has a ‘minimal effect’ on

interstate commerce.” United States v. Tillery, 702 F.3d 170,

174 (4th Cir. 2012), cert. denied, 133 S. Ct. 2369 (2013). 1 For

purposes of the Hobbs Act, a robbery “has a minimal effect on

interstate commerce when it depletes the assets of an inherently

economic enterprise,” and in making this determination, “we do

not look at the impact of the immediate offense, but whether the

relevant        class    of    acts     has    such    an   impact.”   Id.       (internal


       1
       In pertinent part, the Hobbs Act provides: “Whoever in any
way or degree obstructs, delays, or affects commerce . . . by
robbery . . . or attempts or conspires so to do, or commits or
threatens physical violence to any person or property in
furtherance of a plan or purpose to do anything in violation of
this section shall be fined under this title or imprisoned not
more than twenty years, or both.” 18 U.S.C. § 1951(a).


                                                4
punctuation altered). Applying this standard, we easily conclude

that the indictment properly charged Hobbs Act violations, and

the     government          presented      sufficient         evidence      at    trial     to

establish the Hobbs Act jurisdictional predicate. 2

       Next, Holley contends that the district court erred by not

dismissing the indictment against him or, alternatively, by not

suppressing incriminating statements he made. After holding a

hearing on this matter, the district court issued a thorough

order explaining the reasons for denying Holley’s motion. See

United      States     v.     Holley,     849   F.Supp.2d         622   (E.D.    Va.    2012).

Stated succinctly, the court rejected Holley’s arguments, which

he     reiterates        on     appeal,    that       the     government        offered     him

transactional          immunity       during    its        investigation,       the    proffer

letter      he   signed       is    an   illusory      promise      and   thus    should     be

substituted        for        transactional         immunity,       and   the     government

improperly        obtained         statements       from    him   through    coercion.       We

have carefully reviewed the court’s underlying legal rulings de

novo       and   its   factual       findings       for     clear   error,      and    we   are




       2
       We find Stevens’ and Holley’s reliance on United States v.
Lopez, 514 U.S. 549 (1995), to be without merit. See United
States v. Williams, 342 F.3d 350, 354 (4th Cir. 2003)
(reaffirming the minimal effect standard after Lopez). We also
reject their argument that the Hobbs Act is not implicated
because their crime was directed at an individual (the pawn shop
employee).


                                                5
satisfied that Holley has failed to establish entitlement to

relief on these grounds.

       Finally,        relying         primarily       on     issues      involving           witness

credibility, Holley argues that the evidence is insufficient to

sustain        the     verdicts         against        him.    As      he     explains:          “The

government’s claims against [him] are based in large part upon

the     contradictory,              impeached,          and        inherently           unreliable

testimony       of     incarcerated         co-conspirators,              all      of    whom     are

hoping     to    receive          lenient    treatment         in    exchange           for    their

testimony. . . . Evidence from such sources would not be able to

sway     the     mind        of    a    reasonably          prudent         fact     finder       and

convictions contrary to this should be overturned.” Brief of

Appellants, at 17-18. We find that the government presented more

than sufficient evidence to sustain Holley’s convictions. See

generally United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir.

1996)    (en     banc)       (setting       forth      the     standard         of      review    and

explaining that the jury’s credibility determinations are not

susceptible to judicial review).

       Based     on        the    foregoing,      we    affirm       the     convictions.          We

dispense        with       oral     argument      because          the      facts       and    legal

contentions          are    adequately      presented         in    the     materials          before

this court and argument would not aid the decisional process.



                                                                                          AFFIRMED

                                               6